Appeal by the defendant from a judgment of the Supreme Court, Kings County (Grújales, J.), rendered July 25, 1985, convicting her of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Although the defendant alleges that her trial counsel committed many errors in the course of his representation, our review of the record reveals that the defendant was afforded meaningful representation. We note that defense counsel’s theory of defense was both reasonable and plausible; that the jury chose not to accept the defendant’s proffered defense provides no basis for reversal (see, People v Baldi, 54 NY2d 137). Furthermore, we find no merit to the defendant’s claim that her sentence was excessive. Lawrence, J. P., Weinstein, Rubin and Kooper, JJ., concur.